                                        Case 4:20-cv-04562-HSG Document 35 Filed 02/18/21 Page 1 of 1




                                    LORI J. COSTANZO (SBN 142633)
                                1   MALLORY A. BARR (SBN 317231)
                                2   lori@costanzo-law.com
                                    Mallory.barr@costanzo-law.com
                                3   COSTANZO LAW FIRM, APC
                                    111 West Saint John Street, #700
                                4   San Jose, CA 95113
                                5   Phone: 408.993.8493
                                    Fax: 408.993.8496
                                6   Attorneys for Plaintiff ISABEL PEREZ
                                7
                                8                                    UNITED STATES DISTRICT COURT
                                9                                NORTHERN DISTRICT OF CALIFORNIA
                               10
111 W. ST. J OHN STREET #700
  C OSTANZO LAW FIRM , APC




                               11   ISABEL PEREZ, an individual,                           Case No. 4:20-cv-04562-HSG
     SAN J OSE , CA 95113




                               12                       Plaintiff,                         [Santa Clara County Superior Court Case
                               13                                                          No. 20CV366792]
                                             v.
                               14                                                          ORDER DISMISSING CASE WITH
                                    KINDERCARE EDUCATION, LLC                              PREJUDICE
                               15   and DOES 1-25, inclusive,
                               16                       Defendants.
                               17
                               18            Now before the court is Plaintiff Isabel Perez and Defendant Kindercare Education, LLC’s
                               19   Joint Stipulation of Dismissal with Prejudice. Having reviewed the Stipulation, and good cause
                               20   appearing, the Court hereby ORDERS that the above-captioned case is hereby dismissed with
                               21
                                    prejudice, with each party to bear its own attorneys’ fees and costs.
                               22
                               23   Dated:        2/18/2021
                               24                                                        HAYWOOD S. GILLIAM, JR.
                                                                                         United States District Judge
                               25
                               26
                               27
                               28



                                                                                        1
                                                                      ORDER DISMISSING CASE WITH PREJUDICE
